Citation Nr: 0808562	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1985.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
PTSD.

The veteran testified before the undersigned Veterans Law 
Judge in August 2004.  A transcript of the hearing is 
associated with the claims file.

This case was the subject of a remand in April 2005.  
However, for reasons explained below, this case must again be 
remanded for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, this case was remanded for additional 
development.

VA was directed to ask the veteran to augment his statement 
of stressors to provide more detailed information to 
facilitate verification of his stressor and to provide all 
available information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR, now the United States 
Joint Services Records Research Center (USJSRRC)) and request 
that they attempt to corroborate the veteran's stressor.  
Specifically: 

ask them [USJSRRC] to provide any 
information which might corroborate the 
veteran's alleged in-service stressor; 
specifically within the period April 1, 
1982 to April 30, 1982, likely on April 
11, 1982, whether, the veteran was 
stationed at Fort Sill, Oklahoma, and 
whether a Specialist Cleave shot a 
Specialist Williams and then committed 
suicide."

VA was then directed that if referral to [USJSRRC], "or any 
other pertinent sources is to no avail"

The RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-65 
(1992).

Review of the record shows that part, but not all of the 
required tasking was competed.

The veteran was sent a letter in April 2005 requesting 
additional information about his averred stressor.  The 
veteran responded in May 2005 that he had no further evidence 
to submit.

VA then obtained verification that the veteran was stationed 
at Fort Sill, Oklahoma, from January 9, 1981 through April 
28, 1982.  However, when requesting corroboration of the 
averred stressor from USJSRRC, the date of the event was 
identified as being April 1, 1982, rather than the range of 
dates specified in the April 2005 remand.

The USJSRRC responded in April 2007 that  research by the 
U.S. Army Criminal Investigative Division had no record of 
the reported event, and that the Department of Defense (DOD) 
Casualty Files List did not list the names the veteran had 
identified.  However, the USJSRRC noted that the DOD Casualty 
Files List was incomplete.

VA did not request information from any other source.  
Moreover, it is noted that VA did not so notify the veteran 
of the negative response from USJSRRC and make any attempt to 
reconstruct his record as requested under Dixon.

Remand is therefore required to ensure compliance with the 
April 2005 remand.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In addition, further review of the claims files reveals that 
the veteran reported additional reserve service from  1982 to 
1993.  These records have not been obtained.

It is noted that the veteran was diagnosed with PTSD by a VA 
examination conducted in July 2003.  The examiner opined that 
the veteran's PTSD was the result of the stressor he reported 
he experienced during active service, i.e., the shooting of a 
friend by a another service member, and the subsequent 
suicide of the shooter.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the veteran's 
reserve, guard, and active service. 

2. Request from NPRC, U.S. Army Human 
Resources Command or other appropriate 
service department agency, and the 
appropriate state Adjutant General Office 
and any other source referred by NPRC or 
that is otherwise appropriate, the 
veteran's complete service personal 
records, to include his "201 file," and 
any additional service medical records, 
including copies of orders, administrative 
and legal actions, citations and awards, 
and performance evaluations.

3. Following completion of the #1-2, make 
all attempts to verify the veteran's 
stressor, including requesting from the 
service department any and all unit 
histories, operating reports/lessons 
learned, investigation reports (including 
again requesting information from USCID), 
daily personnel musters, morning reports 
(or their equivalents) and sick call lists 
for A Battery, 2nd Battalion, 12th Field 
Artillery at Fort Sill, Oklahoma for time 
period January 9, 1981 through April 30, 
1982.

In requesting information on casualties, 
search under any and all approximate 
spellings for the names the veteran 
identified.  

4.  For items #1-3, perform all follow up 
indicated, document negative responses, 
and refer to the service department for 
assistance where necessary.

5.  If attempts to obtain the veteran's 
records or to verify the veteran's 
stressor are negative, inform the veteran 
and explain that he can submit other forms 
of evidence to support his claim, such as 
buddy statements by soldiers with whom he 
served who had knowledge of the events, or 
statement of friends and family to whom he 
may have confided the events at the time 
they happened.  Ensure full compliance 
with Dixon, supra and other procedures 
appropriate in cases of missing or lost 
records.

6.  Only if the veteran's stressor is 
verified, ask the veteran to identify any 
sources of treatment for his PTSD, VA or 
private.  Obtain all identified records.  
Specifically, obtain any and all records 
of treatment accorded the veteran at VA 
Medical Centers (VAMCs) in Montgomery and 
Tuskegee, Alabama, and at any other VAMC 
the veteran may identify.

7. After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the 
veteran's claim for service connection for 
PTSD, including consideration of all 
appropriate laws and regulations.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

